Citation Nr: 0806952	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-41 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), claimed as secondary to service-connected diabetes 
mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In connection with this appeal, the veteran requested a 
personal hearing before a Veteran's Law Judge, sitting at the 
RO.  This hearing was scheduled in February 2007.  Due to 
inclement weather, the hearing was cancelled, and rescheduled 
for December 2007.   On the day of that hearing, the veteran 
withdrew his hearing request.  Having received no further 
communication from the veteran regarding a hearing, the Board 
considers his request to remain withdrawn.  38 C.F.R. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his CAD is a complication of his 
service-connected diabetes mellitus type II.  Therefore, he 
argues that service connection is warranted for CAD.  The 
Board determines that a remand is necessary for further 
development of the record.

Specifically, in an August 2005 VA treatment record, the 
veteran reports receiving disability benefits from the Social 
Security Administration.  The records relevant to his SSA 
disability claim are not associated with the claims file.  
When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Accordingly, a remand is required to allow 
VA to obtain these outstanding, relevant records.

Additionally, the VCAA is applicable to the claim.  In this 
regard, the Board notes that the veteran filed his claim in 
June 2003 for service connection for diabetes mellitus type 
II, sleep apnea, and nonservice-connected pension based on 
his CAD.  Thereafter, in addition to developing the pension 
claim, the RO developed a claim of service connection for CAD 
due to diabetes mellitus type II.  Although the veteran was 
sent a VCAA notice in June 2003 with regard to his claims for 
service connection for diabetes and sleep apnea, the letter 
did not not address the issue of service connection for CAD.  
Therefore, this remand for substantive development will also 
provide VA with opportunity to fulfill notice requirements 
under VCAA.   

Further, the Board observes that, while this appeal was 
pending, VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection.  The intent of the 
amendment is to conform the regulation to Allen v. Brown, 7 
Vet. App. 439 (1995), the Court decision that clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

Therefore, this remand for substantive development will allow 
for notification of the evidentiary requirements of secondary 
service connection claim, as indicated by Allen and 38 C.F.R. 
§ 3.310.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a notice of 
the evidence required to substantiate a 
claim for secondary service connection 
for his CAD, in accordance with VCAA, 
to include all four elements of 
Pelegrini.  The letter should also 
indicate that the evidence should show 
that the veteran's CAD was incurred or 
aggravated beyond its normal 
progression as a result of his service-
connected disabilities, in accordance 
with Allen.

2.	Records relevant to the veteran's claim 
for SSA disability benefits should be 
associated with the claims file.  All 
requests and responses, positive or 
negative, should be documented.  

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the April 2007 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



